DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to Applicant’s preliminary amendment filed 03 June 2020.  Claims 1-3 were canceled.  New claims 4-21 were added.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,071,342 in view of Groschen . Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 4-18 are met by claims 1-15 of patent ‘342, except for the claim that the floor cleaning machine is a riding floor machine with steering, drive wheel assembly and seat.  However, riding floor machine is old and well known in the art as taught in Groschen.  See Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art to use the intelligent system of Paten ‘342 in a riding floor machine in a riding type floor cleaning machine in Field because of the advantages the intelligent system of patent ‘342 provides.  Regarding the claimed “main frame sub-assembly” it is inherent that the machine of patent ‘342 is a main frame sub-assembly.
Claims 19 and 20 are met by claims 1 and 2 of patent ‘342.
Claim 21 is met by claims 1 of patent 342 except for the claim that the floor cleaning machine is a riding floor machine with steering, drive wheel assembly and seat.  However, riding floor machine is old and well known in the art as taught in Groschen.  See Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art to use the intelligent system of Paten ‘342 in a riding floor machine in a riding type floor cleaning machine in Field because of the advantages the intelligent system of patent ‘342 provides.  Regarding the claimed “main frame sub-assembly” it is inherent that the machine of patent ‘342 is a main frame sub-assembly.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groschen (US Pub. NO. 2014/0156035) in view of Lucas et al. (Lucas) (US Pub. No. 2008/0284363 A1) and Won et al. (Won) (US Pub. No. 2017/0215666 A1).
Regarding claim 19, Groschen discloses a sub-assembly having an intelligent system for a riding floor cleaning machine 100 (Fig. 1 and front page figure), comprising: a secondary electrochemical cell (a battery is implied in “low battery fluid”, para [0025]); and an intelligent system 130, wherein the intelligent system comprises a controller 130, 132, wherein the controller 130, 132 is configured to at least one of selectively gather, obtain, monitor, store, and record data associated with components of the riding floor cleaning machine (paras. [0023]-[0026]).  
As for the claimed sencondary electrochemical cell, Groschen suggest that the machine can be powered via AC (electrical cord, para. [0016]).  Furthermore, Lucas suggest the use of secondary battery in AC powered floor cleaning machine.  It would have been obvious to one of ordinary skill in the art to use the Groschen system in a machine that uses AC power and backup secondary power as that in Lucas because it the secondary power source will be useful when the main AC power is out. As for the claimed electrochemical cell, one of ordinary skill in the art would have readily recognized using electrochemical cell in place of the battery in the modified machine of Groschen and Lucas because electrochemical cell is compact, lighter and usually less expensive (https://circuitglobe.com/difference-between-cell-and-battery.html) and has been well known for use to power floor cleaning machine as taught in Won (para. [0003]).
Regarding claim 20, in Groschen, the controller 130, 132 communicatively couples the riding floor cleaning machine 100 with a management server 210 over a network and transmits data to the management server for analysis. See paras. [0022]-[0023].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        


 30 July 21